Title: From John Adams to the President of Congress, No. 62, 8 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 May 1780. RC(PCC, No. 84, II, f. 23–26). LbC in John Thaxter’s hand(Adams Papers). In the Letterbook this letter begins on the page following that of 11 May, numbered 64. printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:656–660.
     In this letter, read in Congress on 20 Sept., John Adams communicated the Spanish declaration regarding its conduct toward neutral vessels that was dated 10 March and issued on 13 March. Much of the declaration was devoted to the actions to be taken by Spain toward neutral vessels passing through the Straits of Gibraltar, as part of its effort to blockade the British fortress there, but the text also set down its policy toward neutrals in the rest of the world. The declaration appeared to conform to principles set down in the Russian declaration of an armed neutrality and Adams prefaced his rendering of the text with the statement that “at the same time, that the Conduct of Great Britain towards the neutral powers, is marked by a Severity, that is without Example, that of France and Spain, is distinguished by a Moderation and Liberality, that deserves to be imitated.” Adams concluded with the caution that he had obtained many state documents from foreign newspapers, but that the hasty translations sent to Congress might contain errors when compared with the originals.
    